WSHB
5 Waller Avenue • Suite 200 • White Plains, NY• 10601
                                                                                             Jacqueline Murphy
                                                                                      direct dial (646) 530-1531
tel (212) 999-7100 • fax (212) 999-7139 • wshblaw.com                              email jmurphy@wshblaw.com




      June 17, 2021



                                                           MEMO ENDORSED
      Hon. Sidney H. Stein
      United States District Court
      Southern District of New York
      500 Pearl Street
      New York, New York 10007


              Re:      Young v. Fatech International, LLC
                       Our Client:       Fatech International, LLC
                       Docket No.:       21-CV-2784 (SHS)

      Dear Hon. Stein:

      This Firm has been retained to represent the interests of Fatech International , LLC ("Defendant")
      with respect to the above referenced matter. As you are aware, the parties have engaged in
      settlement discussions and are attempting to reach a resolution of this matter. In light of the
      continued settlement negotiations between the parties, the parties request a brief adjournment of
      the Case Management Conference scheduled for June 18, 2021 while the parties attempt to reach
      a final settlement. Plaintiffs counsel has consented to this request.

      We thank you for your attention to this matter.

      Should you have any questions, please do not hesitate to contact the undersigned.




                                                        n:::~
   The conference is adjourned to                         Very truly yours,
   July 22 at 9:30 a.m.

   Dated: New York, New York
          June 17, 2021




                                        WOOD • SMITH • HENNING • BERMAN
